﻿Mr. President, please permit me to express, on behalf of the delegation of the Yemen Arab Republic and on my own behalf, my great pleasure at seeing you elected President of the twenty-eighth session of the General Assembly. I assure you, Mr. President, that my delegation will spare no effort to co-operate with you during the term of your presidency.
102.	It is also with pleasure and satisfaction that I welcome, on behalf of the delegation of the Yemen Arab Republic, the admission of the Commonwealth of the Bahamas, as well as the Federal Republic of Germany and the German Democratic Republic, to membership in the United Nations. The admission of the two German States signifies the ending of the painful sufferings to which mankind as a whole, as well as the German people themselves, were subjected when nazism appeared in the arena of world history.
103.	We are convinced that the contribution of these two States to our Organization will be effective and open up new perspectives for international co-operation in building a better future for mankind, characterized by peace and progress. On this occasion I am happy to convey to the General Assembly that my Government has recognized the Government of Guinea-Bissau, which we hope will soon take its place in our Organization.
104.	The explosive situation in the Middle East has imposed upon me the necessity of shortening my statement now before you, which I request be reflected in the General Assembly records. It is my conviction that our responsibilities in preserving international peace require the concentration of our attention on the developments in the Middle East, where a dangerous situation, with all its repercussions on international relations, has been created.
105.	The Israeli persistence in disregard for international will to establish peace and justice in the Middle East, and the Israeli refusal to respect and to abide by General Assembly and Security Council resolutions, is to be blamed for the eruption of hostilities in the Middle East. Israel, by virtue of its technical superiority, and of the material and moral support extended to it by a super-Power represented in the flow of arms and money, is to be held responsible for the premeditated and continued aggression on Arab lands.
106.	Our role should not be confined merely to delivering speeches and statements or adopting resolutions full of compassion for humanity, peace and justice. If we really want to acquire for ourselves the quality of a civilized international community and make sure that we have abandoned the law of the jungle and are willing to live as human beings in this universe, then we are bound to give this
Organization an effective role in stopping aggression and putting an end to injustices inflicted on small nations by
international pirates, by virtue of their might and technological superiority.
107.	Our responsibilities call for a scrupulous implementation of the United Nations resolutions. In this connexion, I refer to those resolutions which condemn the acquisition of territories by force.
108.	If we do not abide by the international norms which we have accepted as embodied in the Charter, if we do not respect the decisions we have adopted, if we resort, as some do, to the murder of international will by a single vote, then we will, certainly, find ourselves in the future confronted with a devastating situation, not only in the Middle East alone but in other parts of the world.
109.	Justice is indivisible, legitimacy is indivisible, and if aggression is given the chance to reap its fruits and achieve victory while we watch as spectators and are satisfied with condemnation, without putting an end to it, then we are allowing the epidemic to spread indefinitely. In order to maintain a genuine and lasting peace in the area, and before trying to suppress the smoke, we should honestly seek to extinguish the source of the fire.
110.	Since its inception the conflict in the Middle East has revolved around one issue: that is, the legitimate right of the people of Palestine to live as a nation in their homeland and not as refugees victims of the aggression by a Member State of the United Nations.
111.	The tragedy of the people of Palestine is the main source of tension and hostility in the Middle East. The
United Nations, which played the role of the midwife in the creation of Israel, is called upon today, more than at any time before, to impose on Israel compliance with United Nations resolutions regarding the right of the Palestinians to self-determination.
112.	The United Nations is in duty bound to see to it that Israel fully respects the territorial integrity of the Arab States and abandons its illegal claims of sovereignty acquired by the force of arms.
113.	The great sacrifices endured by the peoples of Egypt and Syria, who had been denied justice and were forced into this battle to regain their territories, awaken every human conscience which believes in the right of every human being to live in a free and independent society. My delegation takes this opportunity to salute the heroic sacrifices and the determination of the people of Egypt and Syria. It is my duty to declare from this rostrum, on behalf of Yemen, our total support for and solidarity with the people of Egypt and Syria, who are now engaged in a legitimate struggle to liberate their territories occupied by force for so long by Israel. It is my conviction that the freedom-loving and peace-loving nations Will lend their support to the legitimate rights of both Egypt and Syria, in the pursuit of peace based on justice which would put an end to Israeli aggression.